On Rehearing.
DAWKINS, J.
[4,5] A rehearing was granted in the above cause, limited to the question of whether or not the defendant should be required to pay plaintiff the sum of $15 per month'as alimony, pending final divorce. After carefully considering the matter, we can see no reason to change our former views on that score. While it is true the record shows that defendant is suffering from some form of stomach trouble, which at times interferes with his ability to perform hard manual labor, still his condition is little, if any, worsé than it has been for several years, including the time when plaintiff and defendant were married. Defendant’s financial condition is about the same as that of the average hill farmer. He owns, together with his children, most of whom are minors, a little over 160 acres of land, about 50 or 60 acres of which are in cultivation. He also has horses, cattle, hogs, farming implements, etc. His yearly income from the products of his farm, exclusive of what is consumed by his family, amounts to some $400 or $500. He has managed to give two of his daughters sufficient education to render them self-supporting through teaching school; and but for his own fault, which caused the separation and subsequent suit for divorce, his wife would doubtless still be with him and helping to earn the living.
Plaintiff has no other means of support, and, as one of the obligations of the marriage, defendant is bound to provide for her according to his means. The lower court, who is doubtless better able to judge all the surrounding circumstances than we are from the cold record, thought defendant able to pay the amount allowed, and we are not inclined to disagree with him. In any event, should conditions change, and defendant become unable to comply with the judgment, or should plaintiff no longer need his support, the court has ample power to modify the decree, or to excuse him from payment altogether, should conditions so justify.
Por the reasons assigned, our former decree is reinstated, and made the final judgment of this court.